*455OPINION DISIDENTE DEL
JUEZ ASOCIADO SR. TEXIDOB
Disiento de la opinión y de la resolución en estos dos casos.
El artículo 1362 del Código Civil establece una incapa-cidad para comprar. No se trata de las incapacidades ge-nerales para contratar, sino de una especial para el con-trato de compraventa, y dentro de él, especialísima, pot cuanto se refiere, no a los dos contratantes, sino al posible comprador tan sólo.
A mi entender, no es dudoso que el socio gestor de una sociedad, civil o mercantil, es un mandatario de la misma. Y de aquí la afirmación de que él se baila comprendido en la incapacidad para comprar los bienes que están bajo su administración. El precepto legal, al establecer la incapa-cidad dice:
“Art. 1362. — No podrán adquirir por compra, aunque sea en su-basta pública o judicial, por sí ni por persona alguna intermedia:
“ * ■ * * ■» « # #
“2. — Los mandatarios, los bienes de cuya administración o enaje-nación estuviesen encargados.”
Ni aún mediando la solemnidad de una subasta judicial, cabe que el mandatario adquiera por compra esa clase de bienes.
Quizá cuando se trata de un contrato de mandato, pura-mente voluntario, la circunstancia de que sea el mandante el que venda a su mandatario, dé a éste la capacidad para comprar. El mandato, según el artículo 1635 del Código Civil, cesa cuando cesa la voluntad del mandante. Si éste no quiere ser representado en un acto o contrato, y recobra su personalidad jurídica para efectuarlo, es indudable que mientras él está realizando tal acto, o perfeccionando o con-sumando tal contrato, no bay justificación para que otra persona le represente; y entonces, el mandatario ba dejado de ser tal, y la incapacidad para comprar, que precisamente se funda en ese carácter, y en el beclio de estar adminis-*456trando aquellos bienes, desaparece, porque ban desaparecido las bases, carácter de mandatario, y sujeción de los bienes a su administración.
Pero en este caso, la gestión en la sociedad mercantil, o en la civil, no es algo que nace solamente del arbitrio de los contratantes: el mandato aquí está determinado por la ley, ya que no puede existir sociedad alguna sin gestores o ad-ministradores. Y ese mandato no crea sólo una relación entre los socios, sino una multitud de relaciones con respecto a terceros. No cesa aquí el mandato como en el caso a que antes aludo; sino solamente en los casos de disolución de la sociedad, y en los de destitución de los gestores. De no ser así, el gestor y administrador de la sociedad, es siempre su mandatario; y en ese concepto nó puede adquirir por com-pra los bienes de cuya administración se baila encargado.
Es importante el becbo a que se refiere el artículo 1362, al decir: “los bienes de cuya administración o enajenación estuviesen encargados.” La administración de esos bienes es uno de los fundamentos principales de la incapacidad. Mientras los bienes se bailen bajo la administración de los gestores, éstos no pueden adquirirlos. Y la sociedad, como entidad legal, tendrá la propiedad o la posesión de esos bienes, pero no tiene la administración de otra manera que no sea por medio de los gestores.
Las ventas de que en estos casos se trata son nulas, porque falta en ellas el comprador, ya que no puede serlo el que como tal aparece.

Deben confirmarse las notas recurridas.